SELLERS, Justice.
This is an appeal from a judgment of the District Court of Van Zandt County by Ben Wheeler Independent School District, appellant, against the County School Trustees of Van Zandt County et al, appellees. The judgment of the court was a denial of appellant’s application for an injunction restraining the enforcement of an order of appellees consolidating the Independent School District of Ben Wheeler with the Van Independent School District. The hearing in the trial court was before the court without a jury, and both sides introduced evidence which is before this court in a Statement of Facts.
Appellant filed in this court a former appeal from a ruling of the trial court denying it a temporary injunction after a hearing to preserve the status quo until a hearing could be had on appellant’s application for the injunction prayed for in its petition.
In other words, this is the second appeal of this case to this court. The first appeal being from the trial court’s judgment denying a temporary injunction, and this appeal denying the injunction after hearing, appellant’s petition for relief being the same on both appeals.
This court, in an opinion by Justice Moore, affirmed the trial court’s judgment denying the temporary injunction and in doing so, passed on a number of legal questions that might otherwise be involved here. Justice Moore’s opinion is found in Ben *800Wheeler Independent School District, Appellant v. County School Trustees of Van Zandt County, Texas et al., Appellees, Tex.Civ.App., 414 S.W.2d 477, to which reference is here made, and the opinion is adopted the same as if copied here in full.
We regard this opinion as settling all of the legal issues involved herein except the sufficiency of the evidence to support the trial court’s judgment denying the injunction. Appellant has not seen fit to point out in its Brief any evidence which is regarded as inadmissible, but takes the position that the evidence as a whole is insufficient to support the trial court’s judgment.
We have reviewed the evidence and it is our opinion when the rule announced by the Supreme Court in the case of the City of San Antonio et al. v. Texas Water Commission et al., 407 S.W.2d 752, is applied to the facts of this case, it must be held that the facts are sufficient to support the trial court’s judgment. See also the case of Neill v. Cook, Tex.Civ.App., 365 S.W.2d 824.
The judgment of the trial court is affirmed.